DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-62, 64, 66-71, 73, and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 2018/0115815 A1 (hereafter Kumar), in view of Bajic et al., US 2014/0093090 A1 (hereafter Bajic).
Regarding claim 57, Kumar discloses an off-ear and on-ear headphone detection (see Kumar, abstract).  Kumar teaches a “signal processing device for on ear detection for a headset, the device comprising: a probe signal generator configured to generate a probe signal for acoustic playback from a speaker” with a tone generator for outputting a tone signal, such as a generated signal, that is output to a headphone’s speaker (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, and 224).  Kumar further teaches “an input for receiving a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone” by teaching a feedback microphone that generates a feedback signal which includes the probe signal from the speaker output (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502).  Kumar teaches “a processor configured to apply state estimation to the microphone signal to 
Therefore, Kumar teaches an on-ear headphone detection, where an OED processor assesses whether the headphone is off ear.  Importantly, Kumar teaches known values, such as “signal values, energy values, and power values”, where the known values correspond to the known conditions, such as “when the headphone is already known to be on ear or off ear or when the OED tone is playing or not playing” (see Kumar, ¶ 0057-0058).  The OED processor makes its on/off decision based on comparing the known values to determined values, such that it is clear that the OED processor receives “signal values, energy values, and power values” to compare to a set of known values corresponding to one of the headphone states.  However, Kumar does not appear to teach the feature “wherein the processor is configured to cause a level of the probe signal to be dynamically changed in order to compensate for varied headset occlusion”.
Bajic discloses an audio headset with automatic equalization (see Bajic, abstract).  Specifically, Bajic teaches automatic equalization to compensate for gain or loss due to occlusions associated with the headphone and the user’s ear by estimating a ratio of energies, such as the ratio between the energy output by the headphone speaker and the energy received by the microphone (see Bajic, ¶ 0022-0024 and figure 3, units 24, 310, 315, 340, and 370).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Kumar with the teachings of Bajic for the purpose of compensating for gain or loss due to occlusions associated with the headphone and the 
“A signal processing device for on ear detection for a headset, the device comprising: 
a probe signal generator configured to generate a probe signal for acoustic playback from a speaker;” (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, and 224);

“an input for receiving a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone; and” (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502); and 

“a processor configured to apply state estimation to the microphone signal to produce an estimate of at least one parameter of the portion of the probe signal contained in the microphone signal, the processor further configured to process the estimate of the at least one parameter to determine whether the headset is on ear;” (see Kumar, ¶ 0031 and 0055-0058, figure 2, units 206, 208, 216, 222, 224, and 226, and figure 5, steps 512, 514, and 516); 

“wherein the processor is configured to cause a level of the probe signal to be dynamically changed in order to compensate for varied headset occlusion.” (see Kumar, ¶ 0032-0033 and 0051 in view of Bajic, ¶ 0022-0024 and 0034).

Regarding claim 58, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the processor is configured to process the estimate of the at least one parameter to determine whether the headset is on ear by comparing the estimated parameter to a threshold” (see Kumar, ¶ 0057-0058 and figure 5, step 516).
Regarding claim 59, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the at least one parameter is an amplitude of the probe signal and wherein when the amplitude is above a threshold the processor is configured to 
Regarding claim 60, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the probe signal comprises a single tone or a weighted multitoned signal” because Kumar teaches a single tone (see Kumar, ¶ 0032).
Regarding claim 61, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the probe signal is confined to a frequency range which is inaudible” (see Kumar, ¶ 0032).
Regarding claim 62, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the probe signal is varied over time or in response to a changed level of ambient noise in the frequency range of the probe signal” (see Kumar, ¶ 0033).
Regarding claim 64, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 comprising a decision device module configured to generate from the at least one parameter a first probability that the headset is on ear, and a second probability that the headset is off ear, and wherein the processor is configured to use the first probability and/or the second probability to determine whether the headset is on ear” because Kumar teaches that a generated confidence value allows the OED processor to use or ignore the produced OED metric value (i.e., the processor receives a metric value that indicates if the headphone is on/off the ear, and the processor receives a confidence value to indicate if the on/off indication is reliable) (see Kumar, ¶ 0061, 0067, and 0070-0071, figure 6, units 620 and 622, and figure 9, units 910, 914, and 916).  The 
Regarding claim 66, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the signal processing device of claim 57, and for the same reasons makes obvious:
“A method for on ear detection for a headset, the method comprising: 
generating a probe signal for acoustic playback from a speaker;” (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, and 224);

“receiving a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone;” (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502); and 

“applying state estimation to the microphone signal to produce an estimate of at least one parameter of the portion of the probe signal contained in the microphone signal, and
determining from the estimate of the at least one parameter whether the headset is on ear;” (see Kumar, ¶ 0031 and 0055-0058, figure 2, units 206, 208, 216, 222, 224, and 226, and figure 5, steps 512, 514, and 516); 

“wherein a level of the probe signal is dynamically changed in order to compensate for varied headset occlusion.” (see Kumar, ¶ 0032-0033 and 0051 in view of Bajic, ¶ 0022-0024 and 0034).

Regarding claim 67, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein determining whether the headset is on ear comprises comparing the estimated parameter to a threshold and wherein the at least one parameter is an amplitude of the probe signal” because Kumar teaches varying the volume level of the probe signal and comparing the received signal power or energy to thresholds, and one of ordinary skill in the art at the time of the effective filing date would find it obvious to substitute threshold comparisons of volume levels for threshold comparisons of power levels and expect similar results, such that the combination makes these features obvious (see Kumar, ¶ 0033 and 0057-0058 and figure 5, step 516).
claim 68, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 further comprising indicating that the headset is on ear when the amplitude is above a threshold” (see Kumar, ¶ 0033 and 0057-0058 and figure 5, step 516).
Regarding claim 69, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein the probe signal comprises a single tone or a weighted multitoned signal” because Kumar teaches a single tone (see Kumar, ¶ 0032).
Regarding claim 70, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein the probe signal is confined to a frequency range which is inaudible” (see Kumar, ¶ 0032).
Regarding claim 71, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein the probe signal is varied over time or in response to a changed level of ambient noise in the frequency range of the probe signal” (see Kumar, ¶ 0033).
Regarding claim 73, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 comprising generating from the at least one parameter a first probability that the headset is on ear and a second probability that the headset is off ear, and using the first probability or the second probability to determine whether the headset is on ear” because Kumar teaches that a generated confidence value allows the OED processor to use or ignore the produced OED metric value (i.e., the processor receives a metric value that indicates if the headphone is on/off the ear, and the processor receives a confidence value to indicate if the on/off indication is reliable) (see Kumar, ¶ 0061, 0067, and 0070-0071, figure 6, units 620 and 622, and figure 9, units 910, 914, and 916).  The confidence value makes obvious the first probability when the device is on a user’s ear, and the confidence value also makes obvious the second probability when the device is 
Regarding claim 75, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the signal processing device of claim 57, and for the same reasons makes obvious:
“A non-transitory computer readable medium for on ear detection for a headset, comprising instructions which, when executed by one or more processors, causes performance of the following: 
generating a probe signal for acoustic playback from a speaker;” (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, and 224);

“receiving a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone;” (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502); and 

“applying state estimation to the microphone signal to produce an estimate of at least one parameter of the portion of the probe signal contained in the microphone signal, and
determining from the estimate of the at least one parameter whether the headset is on ear;” (see Kumar, ¶ 0031 and 0055-0058, figure 2, units 206, 208, 216, 222, 224, and 226, and figure 5, steps 512, 514, and 516); 

“wherein a level of the probe signal is dynamically changed in order to compensate for varied headset occlusion.” (see Kumar, ¶ 0032-0033 and 0051 in view of Bajic, ¶ 0022-0024 and 0034).

Regarding claim 76, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the signal processing device of claim 57, and for the same reasons makes obvious:
“A system for on ear detection for a headset, the system comprising a processor and a memory, the memory containing instructions executable by the processor and wherein the system is operative to: 
generate a probe signal for acoustic playback from a speaker;” (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, and 224);

“receive a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone;” (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502); and 

“apply state estimation to the microphone signal to produce an estimate of at least one parameter of the portion of the probe signal contained in the microphone signal, and 
determine from the estimate of the at least one parameter whether the headset is on ear;” (see Kumar, ¶ 0031 and 0055-0058, figure 2, units 206, 208, 216, 222, 224, and 226, and figure 5, steps 512, 514, and 516); 

“wherein a level of the probe signal is dynamically changed in order to compensate for varied headset occlusion.” (see Kumar, ¶ 0032-0033 and 0051 in view of Bajic, ¶ 0022-0024 and 0034).


Claims 65 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kumar and Bajic as applied to claims 57 and 66 above, and further in view of Kumar et al., US 2017/0013345 A1 (cited in an IDS received 8/25/2020 and hereafter ‘345).
Regarding claim 65, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the device of claim 57, but does not appear to teach the features of a decision latency.
‘345 teaches similar features as Kumar (see ‘345, abstract).  Specifically, ‘345 teaches that the detection process is subject to some error, where the process accurately detects the headset is on or off-ear with a high probability of greater than 90%, so the detection process can be repeated a number of times to generate an off-ear decision signal after a number of consecutive decisions that the headphone was estimated to be off the ears of the user (see ‘345, ¶ 0048-0053 and figure 4).  Next, ‘345 teaches that there is a delay placed between running the on/off-ear detection process when it is detected that the headphone is on the ear, and there is no added delay when the opposite is detected, such as the headphone being off the ear, where ‘345 also teaches a small detection error and the triggering of a convenience feature only after a consecutive number of off-ear detections, such that any on-ear false detections will delay the convenience feature from executing (see ‘345, ¶ 0047-0055 and figure 4, steps 404, 406, 408, and 410).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Kumar and Bajic with the teachings of ‘345 to improve the user’s experience where the headphone on/off detection does not create false alarms (see Kumar, ¶ 0061 in view of ‘345, ¶ 0048 and 0055).  Therefore, the combination makes obvious the “device of claim 57 wherein changes in the determination as to whether the headset is on 
Regarding claim 74, see the preceding rejection with respect to claims 65 and 66 above.  The combination of Kumar and Bajic makes obvious the method of claim 66, and for the same reasons as stated above with respect to claim 65, the combination of Kumar, Bajic, and ‘345 makes obvious the “method of claim 66 wherein changes in the determination as to whether the headset is on ear are made with a first decision latency from off ear to on ear, and are made with a second decision latency from on ear to off ear, the first decision latency being less than the second decision latency so as to bias the determination towards an on ear determination” (see Kumar, ¶ 0061 in view of ‘345, ¶ 0047-0055 and figure 4, steps 404, 406, 408, and 410, which makes obvious placing a delay between running the on/off-ear detection process when the headphone is on the ear, and there is no added delay when the opposite is detected, such as the headphone being off the ear; additionally, ‘345 teaches a small detection error and the triggering of a convenience feature only after a consecutive number of off-ear detections, such that any on-ear false detections will delay the convenience feature from executing, see ‘345, ¶ 0048 and 0052-0055).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,812,889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim has limitations of “a processor configured to apply state-space estimation to the microphone signal to produce a state-space estimate of at least one parameter…” while the pending claim is directed towards “a processor configured to apply state estimation to the microphone signal to produce an estimate of at least one parameter…” (bolded claim language highlights the differences).  The differences in claim language are not patentably distinct because a state-space estimation operation anticipates a state estimation operation and the produced state-space estimate anticipates the produced estimate.
Claim 63 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,812,889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 has limitations of “a processor configured to apply state-space estimation to the microphone signal to produce a state-space estimate of at least one parameter…” while the pending claim is directed towards “a processor configured to apply state estimation to the microphone signal to produce an estimate of at least one parameter…” (bolded claim language highlights the differences).  The differences in claim language are not patentably distinct because a state-space estimation operation anticipates a state estimation operation and the produced state-space estimate anticipates the produced estimate.  Furthermore, patented claim 1 includes the limitations with respect to the Kalman filter and the dependent patented claim, claim 8, includes the limitation with respect to the level of the probe signal.  

Claims 66 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 10,812,889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 9 has limitations of “applying state-space estimation to the microphone signal to produce a state-space estimate of at least one parameter…” while the pending claim is directed towards “applying state estimation to the microphone signal to produce an estimate of at least one parameter…” (bolded claim language highlights the differences).  The differences in claim language are not patentably distinct because a state-space estimation operation anticipates a state estimation operation and the produced state-space estimate anticipates the produced estimate.  Additionally, the dependent patented claim, claim 16, includes the limitation with respect to the level of the probe signal.  Regarding instant claim 73, patented claim 9 includes the limitations with respect to the Kalman filter, where the differences in claim language are not patentably distinct.  
Claims 75 and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,812,889 B2 in view of Bajic (as cited above in the 35 USC rejections of claims 57 and 66).  Instant claim 75 is unpatentable over patent claim 17 because the combination of claim 17 with prior art Bajic makes obvious the differences.   Instant claim 76 is unpatentable over patent claim 18 because the combination of claim 18 with prior art Kumar and Bajic makes obvious the differences.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the patented claims 17 and 18 with the teachings of Bajic for the purpose of compensating for gain or loss due to occlusions associated with the headphone and the user’s ear (see Bajic, ¶ 0022 and 0034).  Additionally, the patented claims make obvious the state estimation and state estimate for similar reasons as stated above in the non-statutory double patenting rejections of claim 66.    

Allowable Subject Matter
Claims 63 and 72 are rejected on the ground of nonstatutory double patenting, but if the nonstatutory double patenting rejections are overcome, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.